DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 23 March 2021, wherein: 
Claims 1, 3, 15, 17, and 18 are amended.
Claim 11 is previously presented.
Claims 2, 4-10, 12-14, and 16 are cancelled.
Claims 1, 3, 11, 15, 17, and 18 are pending.

Specification
The objections to the specification found in the Office Action mailed 13 May 2020 are maintained, and incorporated by reference herein.  They are reproduced below for Applicant’s convenience.

The attempt to incorporate subject matter into this application by reference to Akutsu et al., JP 2012-120206, JP 2015-56065, and JP 2002-112696 is ineffective because the root words “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, 11, 15, 17, and 18 are objected to because of the following informalities:  
The claim limitations sporadically end with either semi-colons or commas.  Uniformity is recommended.
The claim limitations inconsistently end with the term “and”.  The term “and” is used only at the end of the limitation before the last limitation (and at the end of the sub-limitation before the last sub-limitation). 
Dependent claims 3, 11, and 15 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1, 3, 11, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "an intensity of the feeling of pleasure value regarding the user" in claims 1, 15, 17, and 18 is a relative term which renders the claims indefinite.  The term "an intensity of the feeling of pleasure value regarding the user" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the most disclosure is found in para. 93 (as also identified by Applicant in the Remarks, see pg. 2 of the Remarks).  However, para. 93 recites that method disclosed in a published foreign application estimates “a user’s feeling and the intensity thereof [] on the basis of a feeling score generated from biological sensor values of the user obtained using a biological sensor.”  Para. 93 elaborates that “a level of comfort and a level of arousal of the user, which each range from -5 to 5, are generated as a feeling score from biological sensor values.  If the level of arousal falls within a range of 0 to 2 and the level of comfort falls within a range of 2 to 5, for example, the user is determined to be in a ‘joyous state’ (that is, the user is experiencing a feeling of pleasure).”  Thus, the disclosure is silent regarding the estimation of or a description of “an intensity of the feeling of pleasure regarding the user”, and further improperly attempts to incorporate by reference essential material.  See 37 CFR 1.57 (d) and (e).  Dependent claims 3, 11, and 15 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.  

The term "a certain reference value" in claims 1, 15, 17, and 18 is a relative term which renders the claims indefinite.  The term "a certain reference value" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the most disclosure is found in para. 190.  However, para. 190 merely recites that the “certain reference value may vary depending on how long the content presentation system 10A has been used or the feeling history information regarding the user.  For example, the 

Further regarding claim 15, it is unclear whether "an intensity of the feeling of pleasure value which the user holds in the certain period" recited in lines 3-4 is the same intensity of the feeling of pleasure as that recited in parent claim 1. For the purposes of compact prosecution, it is construed as the same. 

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 3, 11, 15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 17, and 18, the disclosure fails to provide sufficient written description for “determining whether the user holds a feeling of pleasure in a certain period based on a level of comfort and a level of arousal which are generated using one or more of the biological data pieces received during the certain period” to show one of ordinary skill in the art  inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1, 17, and 18, the disclosure fails to provide sufficient written description for the “generating a content data piece for helping the user recall an event that has occurred to the user during the certain period, wherein the content data piece includes one of the one or more of image data pieces taken by the camera during the certain period and wherein the content data piece is generated on a day which is the same as the day in which the event has occurred to the user” and “wherein, in the generating, (i) a first content data piece including the first image data piece for helping the user recall, as the event, an event that has occurred to the user during the first period and (ii) a second content data piece including the second image data piece for helping the user recall, as the event, an event that has occurred to the user during the second period” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure is silent regarding any analysis 

Further regarding claims 1, 17, and 18, the disclosure fails to provide sufficient written description for “wherein the processor further executes estimating an intensity of the feeling of pleasure value regarding the user based on a level of comfort and a level of arousal which are generated using one or more of the biological data pieces measured by the biological sensor when the user gets up,… the intensity of the feeling of pleasure value being evaluated on the basis of a certain reference value” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  As identified in the rejection above, the disclosure fails to provide sufficient written description for “determining whether the user holds a feeling of pleasure”.  The same rationale applies regarding estimating an intensity of the feeling of pleasure value.  Furthermore, the only disclosure explicitly regarding an intensity of anything is 

Further regarding claims 1, 17, and 18, the originally filed disclosure is silent regarding the newly added limitation “wherein, in the controlling, the terminal device is controlled to display 
“the pleasure intensity ratio, which indicates a change from the intensity of a previous feeling of pleasure, is used for feedback. That is, the intensity of a feeling of pleasure is evaluated on the basis of the intensity of a previous feeling of pleasure. Alternatively, the intensity of a feeling of pleasure may be evaluated on the basis of a certain reference value.  The certain reference value may vary depending on how long the content presentation system 10A has been used or the feeling history information regarding the user. For example, the distribution of pieces of content to be presented may be changed if the intensity of a feeling of pleasure is equal to or higher than the certain reference value or if intensities of 10 consecutive feelings of pleasure remain equal to or higher than the certain reference value.”
Claiming that  “the terminal device is controlled to display the generated first content data piece on the display screen when the estimated intensity of the feeling of pleasure regarding the user of the day is equal to or larger than an estimated intensity of the feeling of pleasure value regarding the user of a previous day” and “the terminal device is controlled to display the generated second content data piece on the display screen when the estimated intensity of the feeling of pleasure value regarding the user of the day is smaller than the estimated intensity of the feeling of pleasure value regarding the user of the previous day” is distinctly different from 

Further regarding claims 1, 17, and 18, the originally filed disclosure is silent regarding evaluating the intensity of the feeling of pleasure value on the basis of a certain reference value and the estimated intensity of the feeling of pleasure regarding the user of a previous day. The closest disclosure is found in para. 190 of the specification which identifies that the evaluating on these two bases are in the alternative.  Therefore, the new claim limitation “the intensity of the feeling of pleasure value being evaluated on the basis of a certain reference” being added to the claims that already recite that the “estimated intensity of the feeling of pleasure value regarding the user of the day is equal to or larger than the estimated intensity of the feeling of pleasure value regarding the user of a previous day stored in the memory” and the “estimated intensity of the feeling of pleasure value regarding the user of the day is smaller than the estimated intensity of the feeling of pleasure value regarding the user of a previous day stored in the memory” is construed as new matter. Dependent claims 3, 11, and 15 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 3, the disclosure fails to provide sufficient written description for “the processor further executes selecting one of the first content data piece and the second content data piece” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In addition to the lack of sufficient description for generating content data pieces, as identified above, the disclosure merely recites similar language as the claim regarding selecting 

Regarding claim 3, the originally filed disclosure is silent regarding the newly added limitation “wherein, in the selecting, the first content data piece is selected as the one of the first content data piece and the second content data piece when the estimated intensity of the feeling of pleasure value regarding the user of the day is equal to or larger than an estimated intensity of the feeling of pleasure regarding the user of the previous day, and wherein, in the selecting, the second content data piece is selected as the one of the first content data piece and the second content data piece, when the estimated intensity of the feeling of pleasure value regarding the user of the day is smaller than the estimated intensity of the feeling of pleasure regarding the user of the previous day.”  The closest disclosure is found in para. 190 of the specification which recites 
“the pleasure intensity ratio, which indicates a change from the intensity of a previous feeling of pleasure, is used for feedback. That is, the intensity of a 
Claiming that  “the first content data piece is selected… when the estimated intensity of the feeling of pleasure value regarding the user of the day is equal to or larger than an estimated intensity of the feeling of pleasure value regarding the user of the previous day” and “the second content data piece is selected… when the estimated intensity of the feeling of pleasure value regarding the user of the day is smaller than the estimated intensity of the feeling of pleasure value regarding the user of the previous day” is distinctly different from “the distribution of pieces of content to be presented may be changed if the intensity of a feeling of pleasure is equal to or higher than the certain reference value or if intensities of 10 consecutive feelings of pleasure remain equal to or higher than the certain reference value” disclosed in para. 190 of the specification.  Therefore, these new claim limitations are construed as new matter.  

Regarding claim 11, the disclosure fails to provide sufficient written description for “determining whether the user holds the feeling of pleasure using the new biological data pieces; and when it is determined, based on the new biological data pieces, that the user does not hold the feeling of pleasure, controlling the terminal device to stop displaying the generated content data piece of the display screen” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  As identified in the rejection of parent claim 1, the 

Regarding claim 15, the disclosure fails to provide sufficient written description for “wherein, when it is determined that the user holds the feeling of pleasure in the certain period, the processor further executes estimating an intensity of the feeling of pleasure value which the user holds in the certain period” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  As identified in the rejection of parent claim 1, the disclosure fails to provide sufficient written description for “determining whether the user holds a feeling of pleasure” as well as “estimating an intensity of the feeling of pleasure value”.  The same rationale applies to dependent claim 15 regarding estimating an intensity of the feeling of pleasure.  

Claim Rejections - 35 USC § 101
Claims 1, 3, 11, 15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
The claims are directed to products which fall under at least one of the four statutory categories.  (STEP 1: YES).
The instant claims recite receiving biological data pieces of a user during an active period of the user in a day and event-related data pieces, wherein the biological data pieces are measured at different timings, wherein the active period of the user is a period in which the user is awake, wherein the event-related data pieces include image data pieces which are taken at different timings during the active period and wherein the active period includes a working period of the user in the day and a period outside the working period of the user; obtaining bed 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed apparatus and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an information processing apparatus (claims 1 and 17), a communication interface (claims 1, 17, and 18), a biological sensor (claims 1, 17, and 18), a mobile terminal (claims 1, 17, and 18), a camera (claims 1, 17, and 18), a memory (claims 1, 17, and 18), a processor (claims 1, 17, and 18), a database (claims 1, 17, and 18), a terminal device (claims 1, 17, and 18), a display screen (claims 1, 17, and 18), a non-transitory recording medium (claim 18), a program (claim 18), and a computer (claim 18) is not sufficient to impart patentability to the method performed by the system.  A large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  For instance, biological data pieces are merely recited to be received for analysis.  Regardless, the disclosure indicates that the biological data pieces measured by a biological sensor are merely used in their generic capacity to provide insignificant pre-solution 
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed apparatus and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Just as in Electric Power Group, a large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  For instance, biological data is merely recited to be received for analysis.  Regardless, the disclosure indicates that the biological data is merely used in their generic capacity to provide insignificant pre-solution activity.  See, for example, at least Fig. 5 and para. 21, 24, 35, 51-52, and 55.  The components are merely an Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).    This is evidenced by the absence of specificity of the components and their organization.  See, for example, at least Fig. 1-3 and 8 which illustrate the elements as generic or as nebulous black boxes and para. 5, 37-62, 147-165, 203-208, 212, and 230-234 which describe the elements as generic and not in a conventional arrangement.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1-3 and 8 which illustrate the elements as generic or as nebulous black boxes and para. 5, 37-62, 147-165, 203-208, 212, and 230-234 which describe the elements as generic and in a conventional arrangement.  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asukai et al. (US 2008/0107361, hereinafter referred to as Asukai) in view of van Coppenolle et al. (US 2012/0101966, hereinafter referred to as van Coppenolle).

Regarding claims 1, 17, and 18, Asukai teaches an information processing apparatus (claim 1), a method used in an information processing apparatus including a memory (claim 17), and a non-transitory recording medium storing a program (claim 18) (Asukai, Fig. 4 and 6, storage section 25, temporary storage section 23; Fig. 5, temporary storage section 23; para. 77, "a read only memory (ROM), a random access memory (RAM), a nonvolatile memory section") comprising:
a communication interface that receives biological data pieces of a user during an active period of the user in a day and event-related data pieces, wherein the biological data pieces and the event-related data pieces are received from a mobile terminal, wherein the biological data pieces are measured at different timings by a biological sensor connected to the mobile terminal, wherein the active period is a period in which the user is awake, wherein the event-related data pieces include image data pieces which are taken at different timings by a camera of the mobile terminal during the active period (Asukai, Fig. 4-6 illustrate a system controller 10 receiving biological data pieces of a user from biological sensors 21 and event-related data pieces from operation input section 20, date/time calculation section 18, GPS receiver section 19, imaging input section 3, and audio input section 6. para. 353, "the image data of the scenes that the user sees in his or her daily life is stored together with the metadata generated based on the biological information concerning the user. Thus, images of daily scenes can be stored so as to be associated with the situation of the user"); 
Asukai does not explicitly teach wherein the active period includes a working period of the user in the day and a period outside the working period of the user.
However, Asukai does teach using location and date and time as part of the search condition.  See at least para. 155 and 369 of Asukai.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for wherein the active period includes a working period of the user in the day and a period outside the working period of the user because it is merely limiting the search to a specific time frame (which Asukai teaches as identified above).  Thus, it is applying a known technique to a known process ready for improvement to yield predictable results.
Furthermore, identifying that the active period includes a working period of the user in the day and a period outside the working period of the user is trivial and considered an obvious matter of design choice when seeking to allow the user to specify a time period of content.
Thus, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention for identifying the active period includes a working period of the user in the day and a period outside the working period of the user because Asukai teaches time and day dependence as identified above and a working period and a period outside of the working period is merely an explicit time.
a memory (Asukai, Fig. 4 and 6, storage section 25, temporary storage section 23; Fig. 5, temporary storage section 23; para. 77, "a read only memory (ROM), a random access memory (RAM), a nonvolatile memory section"); and
a processor (Fig. 4-6, system controller 10; para. 77, "A system controller 10 is formed by a microcomputer that includes a central processing unit (CPU)";) that executes:
Asukai teaches obtaining information indicating a specific time of the user which could include a bedtime of the user and a working period of the user (Asukai, para. 320, “At step F502, based on the user situation, the date and time, the location, the user operation, or the like identified at step F501, the system controller 10 determines whether a search should be performed now in order to display a stored image of a past scene”; para. 324, “the date and time falling within a specific season, month, day, or time (time period), the user being at a specific location, or the like may also be taken into account when determining whether a search should be performed now”; para. 364, “the image of the past scene is automatically retrieved and displayed in accordance with the feeling or body condition of the user, the date and time, the 
However, Asukai does not explicitly teach obtaining bed time information indicating a bedtime of the user and obtaining working period information for identifying the working period of the user.
However, obtaining information indicating a bedtime of the user and a working period of the user does not distinguish patentable subject matter and is considered an obvious matter of design choice when seeking to allow the user to specify a time to receive images associated with feelings of pleasure.
Thus, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention for the processor to obtain bed time information indicating the bedtime of the user and to obtain working period information for identifying the working period of the user because Asukai teaches time and day dependence as identified above and bedtime and a working period are merely explicit times.

storing, into the memory, the biological data pieces and the event-related data pieces, including the image data pieces, received during the active period (Asukai, Fig. 4 and 6, storage section 25, temporary storage section 23 in communication with the system controller 10; Fig. 5, temporary storage section 23 in communication with the system controller 10; para. 77, "a read only memory (ROM), a random access memory (RAM), a nonvolatile memory section"; para. 353, "the image data of the scenes that the user sees in his or her daily life is stored together with the metadata generated based on the biological information concerning the user.”); 
determining whether the user holds a feeling of pleasure in a certain period based on a level of comfort and a level of arousal which are generated using one or more of the biological data pieces received during the certain period, wherein the certain period is included in the active period (Asukai, Fig. 16, Generate feeling information F402; para. 149, "Further, it is possible to identify feelings of the user based on the biological information. Accordingly, the system controller 10 may determine that the storage condition has been satisfied when the user is identified as being in any of the following states of feelings, for example: cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, and tense." At least the states of feelings exampled as cheerful, amused, pleased, and nostalgic are construed as feelings of pleasure.  Para. 227, “the system controller 10 may determine that the storage condition has been satisfied when the change in the numerical value of the biological information that accompanies occurrence of a tense state, an excited state, a comfortable state, or the like is detected, or when a feeling (e.g., cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, tense, etc.) of the user has been inferred based on the biological information.”  Numerical values that accompany a tense state and an excited state are construed as levels of arousal and numerical values that accompany a comfortable state is construed as a level of comfort.  Para. 324, “Moreover, the date and time falling within a specific season, month, day, or time (time period), the user being at a specific location, or the like may also be taken into account when determining whether a search should be performed now.”), 
storing, in a database of the information processing apparatus, feeling history information including a pleasure feeling history information piece which includes (i) a period information piece indicating the certain period in which the user is determined to hold the feeling of pleasure, and (ii) one or more of the image data pieces taken by the camera during the certain period, wherein the one or more of the image data pieces are included in one or more of the stored event-related data pieces (Asukai, para. 353, "the image data of the scenes that the user sees in his or her daily life is stored together with the metadata generated based on the biological information concerning the user. Thus, images of daily scenes can be stored so as to be associated with the situation of the user"), 
generating a content data piece for helping the user recall an event that has occurred to the user during the certain period, wherein the content data piece includes one of the one or more of image data pieces taken by the camera during the certain period and wherein the content data piece is generated on a day which is the same as the day in which the event has occurred to the user (Asukai, para. 89, “image data obtained in a period from a predetermined time ago up to the present is stored temporarily in the temporary storage section 23” and para. 200, “the image data obtained by constant imaging is stored in the temporary storage section 23, and the image data stored in the temporary storage section 23 can be used to present a replay display of a scene in the recent past.” The phrases “recent past” and “a period from a predetermined time ago up to the present” include “a day which is the same as the day in which the event has occurred to the user”.  Therefore, Asukai implies this limitation.  Para. 353, "so that the images can be retrieved conveniently for subsequent playback or the like."  para. 354, "Further, by searching for the stored image data using the search condition generated by use of the biological information and displaying the retrieved image data, it is possible to present an image of a past scene that is suited to the current situation of the user. Thus, very entertaining image presentation is achieved, such as presentation of an image that reminds the user of a memory,.. or presentation of an image of an impressive event in the past."), and 
when the bedtime of the user indicated by the bed time information has come (see above rejection regarding bed time information), controlling a terminal device used by the user to display the generated content data piece of a display screen of the terminal device (Asukai, Fig. 17, image display process F505),
wherein, the processor further executes estimating an intensity of the feeling of pleasure value regarding the user based on a level of comfort and a level of arousal which are generated using one or more of the biological data pieces measured by the biological sensor when the user gets up, and storing the estimated intensity of the feeling of pleasure value into the memory, the intensity of the feeling of pleasure value being evaluated on the basis of a certain reference value (Asukai, Fig. 16, Generate feeling information F402; para. 149, "Further, it is possible to identify feelings of the user based on the biological information. Accordingly, the system controller 10 may determine that the storage condition has been satisfied when the user is identified as being in any of the following states of feelings, for example: cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, and tense." At least the states of feelings exampled as cheerful, amused, pleased, and nostalgic are construed as feelings of pleasure.  Para. 227, “the system controller 10 may determine that the storage condition has been satisfied when the change in the numerical value of the biological information that accompanies occurrence of a tense state, an excited state, a comfortable state, or the like is detected, or when a feeling (e.g., cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, tense, etc.) of the user has been inferred based on the biological information.”  Numerical values that accompany a tense state and an excited state are construed as levels of arousal and numerical values that accompany a comfortable state is construed as a level of comfort.  Para. 324, “Moreover, the date and time falling within a specific season, month, day, or time (time period), the user being at a specific location, or the like may also be taken into account when determining whether a search should be performed now.”),
wherein, the storing into the memory, the determining, the storing in the database, the generating, the controlling, the estimating of the intensity of the feeling of pleasure value and storing the estimated intensity of the feeling of pleasure value into the memory are executed by the processor every day (Asukai teaches that the system operates during the daily life of the user.  See at least para. 7, 18, 49, 353, 358, 363, and 375.  Therefore, Asukai teaches that functions are executed by the processor every day.),

However, Asukai does teach using location and date and time as part of the search condition.  See at least para. 155 and 369 of Asukai.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the certain period includes a first period being a working period of the user in the day or a second period being a period outside the working period of the user because it is merely limiting the search to a specific time frame (which Asukai teaches as identified above).  Thus, it is applying a known technique to a known process ready for improvement to yield predictable results.
Furthermore, identifying a first period as being a working period of the user or a second period being a period outside the working period of the user is trivial and considered an obvious matter of design choice when seeking to allow the user to specify a time period of content.
Thus, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention for identifying a first period as being a working period of the user or a second period being a period outside the working period of the user because Asukai teaches time and day dependence as identified above and a working period and a period outside of the working period is merely an explicit time.

wherein, the pleasure feeling history information piece includes a first feeling history information piece and a second feeling history information piece, and the one or more of the image data pieces taken by the camera during the certain period is one of two or more of the image data pieces taken by the camera during the certain period (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location information, and the user ,
wherein, the first feeling history information piece includes (i) a first period information piece, as the period information piece, indicating the first period and (ii) a first image data piece taken by the camera during the first period, wherein the first image data piece is one of the two or more of the image data pieces taken by the camera during the certain period (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location information, and the user identification information are, as added information, associated with the image data to be stored.”),
wherein, the second feeling history information piece includes (i) a second period information piece, as the period information piece, indicating the second period and (ii) a second image data piece taken by the camera during the second period, wherein the second image data piece is another one of the two or more of the image data pieces taken by the camera during the certain period (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location information, and the user identification information are, as added information, associated with the image data to be stored.”),
wherein, in the generating, (i) a first content data piece including the first image data piece for helping the user recall, as the event, an event that has occurred to the user during the first period and (ii) a second content data piece including the second image data piece for helping the user recall, as the event, an event that has occurred to the user during the second period (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location information, and the user identification information are, as added information, associated with the image data to be stored.”  Para. 369, “in the case where the date and time, the location, or ,
While Asukai teaches determining levels of biological data pieces that indicate intensities of the feeling of pleasure value regarding the user and comparing these levels to a threshold to determine which content data piece to present to the user (Asukai, para. 323, “a time when the detection value of the biological information has entered a predetermined situation in terms of the numerical value, such as ‘the heart rate being greater than x’, ‘the amount of perspiration being greater than x’, or ‘the level of the alpha waves being higher than x’, may be specified as a time when a search should be performed.”), Asukai does not explicitly teach comparing the estimated intensity of the feeling of pleasure value to the estimated intensity of the feeling of pleasure value of a previous day stored in the memory.
However, in an analogous art, van Coppenolle teaches wherein, in the controlling, the terminal device is controlled to display the generated first content data piece on the display when the estimated intensity of the feeling of pleasure value regarding the user is equal to or larger than an estimated intensity of the feeling of pleasure value regarding the user of a previous day stored in the memory (van Coppenolle, para. 86, “According to another aspect of the disclosure, a system and technique uses a bivalent (not bipolar) rating system for video and other content (like books and art), in which one rating parameter has a value that expresses the strength of emotions with positive valence towards specific content, the other parameter has a value that expresses the strength of emotions with negative valence towards that same content. The respective emotions may be given alternative naming, e.g. `fear` or `reluctance` for the emotions with negative valence, and `desire` or `attracted` or `like it` for the emotions with positive valence. In one embodiment, a system and technique uses a multivalent rating system that incorporates the bivalent rating system described above. In one embodiment, a system and technique uses a ranking application (for video or other content) that is at least partly based on the bivalent or multivalent rating system described above.”), and
wherein, in the controlling, the terminal device is controlled to display the generated second content data piece on the display screen when the estimated intensity of the feeling of pleasure value regarding the user of the day is smaller than the estimated intensity of the feeling of pleasure value regarding the user of the previous day stored in the memory (van Coppenolle, para. 86, “According to another aspect of the disclosure, a system and technique uses a bivalent (not bipolar) rating system for video and other content (like books and art), in which one rating parameter has a value that expresses the strength of emotions with positive valence towards specific content, the other parameter has a value that expresses the strength of emotions with negative valence towards that same content. The respective emotions may be given alternative naming, e.g. `fear` or `reluctance` for the emotions with negative valence, and `desire` or `attracted` or `like it` for the emotions with positive valence. In one embodiment, a system and technique uses a multivalent rating system that incorporates the bivalent rating system described above. In one embodiment, a system and technique uses a ranking application (for video or other content) that is at least partly based on the bivalent or multivalent rating system described above.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valence determinations of van Coppenolle with the emotion determinations of Asukai because it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 3, Asukai teaches the information processing apparatus according to Claim 1. 
wherein, the processor further executes selecting one of the first content data piece and the second content data piece (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location information, and the user identification information are, as added , 
While Asukai teaches determining levels of biological data pieces that indicate intensities of the feeling of pleasure value regarding the user and comparing these levels to a threshold to determine which content data piece to select (Asukai, para. 323, “a time when the detection value of the biological information has entered a predetermined situation in terms of the numerical value, such as ‘the heart rate being greater than x’, ‘the amount of perspiration being greater than x’, or ‘the level of the alpha waves being higher than x’, may be specified as a time when a search should be performed.”), Asukai does not explicitly teach comparing the estimated level of the feeling of pleasure value to the estimated level of the feeling of pleasure value of a previous day stored in the memory.
However, in an analogous art, van Coppenolle teaches wherein, in the selecting, the first content data piece is selected as the one of the first content data piece and the second content data piece when the estimated intensity of the feeling of pleasure value regarding the user of the day is equal to or larger than an estimated intensity of the feeling of pleasure value regarding the user of the previous day stored in the memory (van Coppenolle, para. 86, “According to another aspect of the disclosure, a system and technique uses a bivalent (not bipolar) rating system for video and other content (like books and art), in which one rating parameter has a value that expresses the strength of emotions with positive valence towards specific content, the other parameter has a value that expresses the strength of emotions with negative valence towards that same content. The respective emotions may be given alternative naming, e.g. `fear` or `reluctance` for the emotions with negative valence, and `desire` or `attracted` or `like it` for the emotions with positive valence. In one embodiment, a system and technique uses a multivalent rating system that incorporates the , and
wherein, in the selecting, the second content data piece is selected as the one of the first content data piece and the second content data piece, when the estimated intensity of the feeling of pleasure value regarding the user is smaller than the estimated intensity of the feeling of pleasure value regarding the user of the previous day stored in the memory (van Coppenolle, para. 86, “According to another aspect of the disclosure, a system and technique uses a bivalent (not bipolar) rating system for video and other content (like books and art), in which one rating parameter has a value that expresses the strength of emotions with positive valence towards specific content, the other parameter has a value that expresses the strength of emotions with negative valence towards that same content. The respective emotions may be given alternative naming, e.g. `fear` or `reluctance` for the emotions with negative valence, and `desire` or `attracted` or `like it` for the emotions with positive valence. In one embodiment, a system and technique uses a multivalent rating system that incorporates the bivalent rating system described above. In one embodiment, a system and technique uses a ranking application (for video or other content) that is at least partly based on the bivalent or multivalent rating system described above.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valence determinations of van Coppenolle with the emotion determinations of Asukai because it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 11, Asukai teaches the information processing apparatus according to Claim 1, 
wherein the communication interface further receives new biological data pieces of the user, which are measured by the biological sensor while the generated content data piece is displayed on the display screen (Asukai, para. 148, “when a change has occurred in his or her feelings, corresponding biological information concerning the user is obtained.”), and
wherein the processor further executes:
determining whether the user holds the feeling of pleasure using the new biological data pieces (Asukai, para. 148, “when a change has occurred in his or her feelings, corresponding biological information concerning the user is obtained.”); and
when it is determined, based on the new biological data pieces, that the user does not hold the feeling of pleasure, controlling the terminal device to stop displaying the generated content data piece on the display screen (Asukai, para. 148, “when a change has occurred in his or her feelings, corresponding biological information concerning the user is obtained.”  Para. 156, “The system controller 10 generates the search condition, for example, when a change has occurred in the feelings of the user or when a change in the numerical value of the biological information has been detected, and causes the storage section 25 to perform the search.”  Para. 227 identifies possible mental states or emotions as “a tense state, an excited state, a comfortable state, or the like is detected, or when a feeling (e.g., cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, tense, etc.) of the user has been inferred based on the biological information.” Generating a new search for content to present when a change has occurred in feelings is construed as including stopping presenting the image data that caused a feeling of discomfort.).

Regarding claim 15, Asukai teach the information processing apparatus according to Claim 1,
wherein, when it is determined that the user holds the feeling of pleasure in the certain period, the processor further executes estimating an intensity of the feeling of pleasure value which the user holds in the certain period (Asukai, Fig. 16, Generate feeling information F402; para. 149, "Further, it is possible to identify feelings of the user based on the biological information. Accordingly, the system controller 10 may determine that the storage condition has been satisfied when the user is identified as being in any of the following states of feelings, for example: cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, and tense." At least the states of feelings exampled as cheerful, amused, pleased, and nostalgic are construed as feelings of pleasure.  Para. 227, “the system controller 10 may determine that the storage condition has been satisfied when the change in the numerical value of the biological information that accompanies occurrence of a tense state, an excited state, a comfortable state, or the like is detected, or when a feeling (e.g., cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, tense, etc.) of the user has been inferred based on the biological information.”  Numerical values that accompany a tense state and an excited state are construed as levels of arousal and numerical values that accompany a comfortable state is construed as a level of comfort.  Para. 324, “Moreover, the date and time falling within a specific season, month, day, or time (time period), the user being at a specific location, or the like may also be taken into account when determining whether a search should be performed now.”),
wherein, in the storing in the database, feeling intensity information indicating the intensity of the feeling of pleasure value in the certain period is stored in the database (Asukai, Fig. 4-6 illustrate a system controller 10 receiving biological data pieces of a user from biological sensors 21 and event-related data pieces from operation input section 20, date/time calculation section 18, GPS receiver section 19, imaging input section 3, and audio input section 6. para. 353, "the image data of the scenes that the user sees in his or her daily life is stored together with the metadata generated based on the biological information concerning the user. .

In the alternative, claims 1, 3, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asukai et al. (US 2008/0107361, hereinafter referred to as Asukai) in view of Suzuki et al. (US 2015/0061825, hereinafter referred to as Suzuki) and van Coppenolle et al. (US 2012/0101966, hereinafter referred to as van Coppenolle).

Regarding claims 1, 17, and 18, Asukai teaches an information processing apparatus (claim 1), a method used in an information processing apparatus including a memory (claim 17), and a non-transitory recording medium storing a program (claim 18) (Asukai, Fig. 4 and 6, storage section 25, temporary storage section 23; Fig. 5, temporary storage section 23; para. 77, "a read only memory (ROM), a random access memory (RAM), a nonvolatile memory section") comprising:
a communication interface that receives biological data pieces of a user during an active period of the user in a day and event-related data pieces, wherein the biological data pieces and the event-related data pieces are received from a mobile terminal, wherein the biological data pieces are measured at different timings by a biological sensor connected to the mobile terminal, wherein the active period is a period in which the user is awake, wherein the event-related data pieces include image data pieces which are taken at different timings by a camera of the mobile terminal during the active period (Asukai, Fig. 4-6 illustrate a system controller 10 receiving biological data pieces of a user from biological sensors 21 and event-related data pieces from operation input section 20, date/time calculation section 18, GPS receiver section 19, imaging input section 3, and audio input section 6. para. 353, "the image data of the scenes that the user sees in his or her daily life is stored together with the metadata generated based on the biological information concerning the user. ; 
Asukai does not explicitly teach wherein the active period includes a working period of the user in the day and a period outside the working period of the user.
However, Asukai does teach using location and date and time as part of the search condition.  See at least para. 155 and 369 of Asukai.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for wherein the active period includes a working period of the user in the day and a period outside the working period of the user because it is merely limiting the search to a specific time frame (which Asukai teaches as identified above).  Thus, it is applying a known technique to a known process ready for improvement to yield predictable results.
Furthermore, identifying that the active period includes a working period of the user in the day and a period outside the working period of the user is trivial and considered an obvious matter of design choice when seeking to allow the user to specify a time period of content.
Thus, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention for identifying the active period includes a working period of the user in the day and a period outside the working period of the user because Asukai teaches time and day dependence as identified above and a working period and a period outside of the working period is merely an explicit time.
a memory (Asukai, Fig. 4 and 6, storage section 25, temporary storage section 23; Fig. 5, temporary storage section 23; para. 77, "a read only memory (ROM), a random access memory (RAM), a nonvolatile memory section"); and
a processor (Fig. 4-6, system controller 10; para. 77, "A system controller 10 is formed by a microcomputer that includes a central processing unit (CPU)";) that executes:
 based on the user situation, the date and time, the location, the user operation, or the like identified at step F501, the system controller 10 determines whether a search should be performed now in order to display a stored image of a past scene”; para. 324, “the date and time falling within a specific season, month, day, or time (time period), the user being at a specific location, or the like may also be taken into account when determining whether a search should be performed now”; para. 364, “the image of the past scene is automatically retrieved and displayed in accordance with the feeling or body condition of the user, the date and time, the location, or the like. Thus, an image that is suited to the situation of the user or the like is presented to the user”.).
However, Asukai does not explicitly teach obtaining bed time information indicating a bedtime of the user and obtaining working period information for identifying the working period of the user.
However, obtaining information indicating a bedtime of the user and a working period of the user does not distinguish patentable subject matter and is considered an obvious matter of design choice when seeking to allow the user to specify a time to receive images associated with feelings of pleasure.
Thus, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention for the processor to obtain bed time information indicating the bedtime of the user and to obtain working period information for identifying the working period of the user because Asukai teaches time and day dependence as identified above and bedtime and a working period are merely explicit times.

storing, into the memory, the biological data pieces and the event-related data pieces, including the image data pieces, received during the active period (Asukai, ; 
determining whether the user holds a feeling of pleasure in a certain period based on a level of comfort and a level of arousal which are generated using one or more of the biological data pieces received during the certain period, wherein the certain period is included in the active period (Asukai, Fig. 16, Generate feeling information F402; para. 149, "Further, it is possible to identify feelings of the user based on the biological information. Accordingly, the system controller 10 may determine that the storage condition has been satisfied when the user is identified as being in any of the following states of feelings, for example: cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, and tense." At least the states of feelings exampled as cheerful, amused, pleased, and nostalgic are construed as feelings of pleasure.  Para. 227, “the system controller 10 may determine that the storage condition has been satisfied when the change in the numerical value of the biological information that accompanies occurrence of a tense state, an excited state, a comfortable state, or the like is detected, or when a feeling (e.g., cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, tense, etc.) of the user has been inferred based on the biological information.”  Numerical values that accompany a tense state and an excited state are construed as levels of arousal and numerical values that accompany a comfortable state is construed as a level of comfort.  Para. 324, “Moreover, the date and time falling within a specific season, month, day, or time (time period), the user being at a specific location, or the like may also be taken into account when determining whether a search should be performed now.”), 
determining whether the user holds a feeling of pleasure in a certain period based on a level of comfort and a level of arousal which are generated using one or more of the biological data pieces received during the certain period, wherein the certain period is included in the active period (Suzuki, Fig. 5, Emotional Score; Fig. 6, Awakening Degree is the level of arousal and Pleasant Degree is the level of comfort as identified by Applicant in para. 75 of the instant specification; para. 56, “The collecting unit 28 generates an emotional score which is a set of awakening degree of the user and the pleasant degree of the user from the received biosensor value. For example, the collecting unit 28 generates a numerical value obtained by evaluating the awakening degree or the pleasant degree at 10 levels of -5 to 5. The collecting unit 28 outputs the generated set of the numerical values to the display control unit 23 and the delivery unit 29 as the emotional score.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the comfort level and arousal level determinations of Suzuki with the emotion determinations of Asukai because it is merely combining prior art elements according to known methods to yield predictable results.

storing, in a database of the information processing apparatus, feeling history information including a pleasure feeling history information piece which includes (i) a period information piece indicating the certain period in which the user is determined to hold the feeling of pleasure, and (ii) one or more of the image data pieces taken by the camera during the certain period, wherein the one or more of the image data pieces are included in one or more of the stored event-related data pieces (Asukai, para. 353, "the image data of the scenes that the user sees in his or her daily life is stored together with the metadata generated based on the biological information concerning the user. Thus, images of daily scenes can be stored so as to be associated with the situation of the user"), 
generating a content data piece for helping the user recall an event that has occurred to the user during the certain period, wherein the content data piece includes one of the one or more of image data pieces taken by the camera during the certain period and wherein the content data piece is generated on a day which is the same as the day in which the event has occurred to the user (Asukai, para. 89, “image data obtained in a period from a predetermined time ago up to the present is stored temporarily in the temporary storage section 23” and para. 200, “the image data obtained by constant imaging is stored in the temporary storage section 23, and the image data stored in the temporary storage section 23 can be used to present a replay display of a scene in the recent past.” The phrases “recent past” and “a period from a predetermined time ago up to the present” include “a day which is the same as the day in which the event has occurred to the user”.  Therefore, Asukai implies this limitation.  Para. 353, "so that the images can be retrieved conveniently for subsequent playback or the like."  para. 354, "Further, by searching for the stored image data using the search condition generated by use of the biological information and displaying the retrieved image data, it is possible to present an image of a past scene that is suited to the current situation of the user. Thus, very entertaining image presentation is achieved, such as presentation of an image that reminds the user of a memory,.. or presentation of an image of an impressive event in the past."), and 
when the bedtime of the user indicated by the bed time information has come (see above rejection regarding bed time information), controlling a terminal device used by the user to display the generated content data piece of a display screen of the terminal device (Asukai, Fig. 17, image display process F505),
wherein, the processor further executes estimating an intensity of the feeling of pleasure value regarding the user based on a level of comfort and a level of arousal which are generated using one or more of the biological data pieces measured by the biological sensor when the user gets up, and storing the estimated intensity of the feeling of pleasure value into the memory, the intensity of the feeling of pleasure value being evaluated on the basis of a certain reference value (Asukai, Fig. 16, Generate feeling information F402; para. 149, "Further, it is possible to identify feelings of the user based on the biological information. Accordingly, the system controller 10 may determine that the storage condition has been satisfied when the user is identified as being in any of the following states of feelings, for example: cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, and tense." At least the states of feelings exampled as cheerful, amused, pleased, and nostalgic are construed as feelings of pleasure.  Para. 227, “the system controller 10 may determine that the storage condition has been satisfied when the change in the numerical value of the biological information that accompanies occurrence of a tense state, an excited state, a comfortable state, or the like is detected, or when a feeling (e.g., cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, tense, etc.) of the user has been inferred based on the biological information.”  Numerical values that accompany a tense state and an excited state are construed as levels of arousal and numerical values that accompany a comfortable state is construed as a level of comfort.  Para. 324, “Moreover, the date and time falling within a specific season, month, day, or time (time period), the user being at a specific location, or the like may also be taken into account when determining whether a search should be performed now.”),
In an analogous art, Suzuki more explicitly teaches wherein, the processor further executes estimating an intensity of the feeling of pleasure value regarding the user based on a level of comfort and a level of arousal which are generated using one or more of the biological data pieces measured by the biological sensor when the user gets up on the day, and storing the estimated intensity of the feeling of pleasure value into the memory, the intensity of the feeling of pleasure value being evaluated on the basis of a certain reference value (Suzuki, Fig. 5, Emotional Score; Fig. 6, Awakening Degree is the level of arousal and Pleasant Degree is the level of comfort as identified by Applicant in para. 75 of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the comfort level and arousal level determinations of Suzuki with the emotion determinations of Asukai because it is merely combining prior art elements according to known methods to yield predictable results.

wherein, the storing into the memory, the determining, the storing in the database, the generating, the controlling, the estimating of the intensity of the feeling of pleasure value and storing the estimated intensity of the feeling of pleasure value into the memory are executed by the processor every day (Asukai teaches that the system operates during the daily life of the user.  See at least para. 7, 18, 49, 353, 358, 363, and 375.  Therefore, Asukai teaches that functions are executed by the processor every day.),
Asukai does not explicitly teach wherein, the certain period includes a first period being a working period of the user in the day and a second period being a period outside the working period of the user.
However, Asukai does teach using location and date and time as part of the search condition.  See at least para. 155 and 369 of Asukai.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the certain period includes a first period being a working period of the user in the day or a second period being a period outside the working period of the user because it is merely limiting the search to a specific time frame 
Furthermore, identifying a first period as being a working period of the user or a second period being a period outside the working period of the user is trivial and considered an obvious matter of design choice when seeking to allow the user to specify a time period of content.
Thus, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention for identifying a first period as being a working period of the user or a second period being a period outside the working period of the user because Asukai teaches time and day dependence as identified above and a working period and a period outside of the working period is merely an explicit time.

wherein, the pleasure feeling history information piece includes a first feeling history information piece and a second feeling history information piece, and the one or more of the image data pieces taken by the camera during the certain period is one of two or more of the image data pieces taken by the camera during the certain period (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location information, and the user identification information are, as added information, associated with the image data to be stored.”),
wherein, the first feeling history information piece includes (i) a first period information piece, as the period information piece, indicating the first period and (ii) a first image data piece taken by the camera during the first period, wherein the first image data piece is one of the two or more of the image data pieces taken by the camera during the certain period (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location ,
wherein, the second feeling history information piece includes (i) a second period information piece, as the period information piece, indicating the second period and (ii) a second image data piece taken by the camera during the second period, wherein the second image data piece is another one of the two or more of the image data pieces taken by the camera during the certain period (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location information, and the user identification information are, as added information, associated with the image data to be stored.”),
wherein, in the generating, (i) a first content data piece including the first image data piece for helping the user recall, as the event, an event that has occurred to the user during the first period and (ii) a second content data piece including the second image data piece for helping the user recall, as the event, an event that has occurred to the user during the second period (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location information, and the user identification information are, as added information, associated with the image data to be stored.”  Para. 369, “in the case where the date and time, the location, or the like is also included in the search condition, it is possible to retrieve image data that is associated with a specific date and time, a specific location, or the like as well.”),
While Asukai teaches determining levels of biological data pieces that indicate intensities of the feeling of pleasure regarding the user and comparing these levels to a threshold to determine which content data piece to present to the user (Asukai, para. 323, “a time when the detection value of the biological information has entered a predetermined situation in terms of the numerical value, such as ‘the heart rate being greater than x’, ‘the amount of perspiration being greater than x’, or ‘the level of the alpha waves being higher than x’, may be specified as 
However, in an analogous art, van Coppenolle teaches wherein, in the controlling, the terminal device is controlled to display the generated first content data piece on the display when the estimated intensity of the feeling of pleasure value regarding the user is equal to or larger than an estimated intensity of the feeling of pleasure value regarding the user of a previous day stored in the memory (van Coppenolle, para. 86, “According to another aspect of the disclosure, a system and technique uses a bivalent (not bipolar) rating system for video and other content (like books and art), in which one rating parameter has a value that expresses the strength of emotions with positive valence towards specific content, the other parameter has a value that expresses the strength of emotions with negative valence towards that same content. The respective emotions may be given alternative naming, e.g. `fear` or `reluctance` for the emotions with negative valence, and `desire` or `attracted` or `like it` for the emotions with positive valence. In one embodiment, a system and technique uses a multivalent rating system that incorporates the bivalent rating system described above. In one embodiment, a system and technique uses a ranking application (for video or other content) that is at least partly based on the bivalent or multivalent rating system described above.”), and
wherein, in the controlling, the terminal device is controlled to display the generated second content data piece on the display screen when the estimated intensity of the feeling of pleasure value regarding the user of the day is smaller than the estimated intensity of the feeling of pleasure value regarding the user of the previous day stored in the memory (van Coppenolle, para. 86, “According to another aspect of the disclosure, a system and technique uses a bivalent (not bipolar) rating system for video and other content (like books and art), in which one rating parameter has a value that expresses the strength of emotions with positive valence towards specific content, the other parameter has a .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valence determinations of van Coppenolle with the emotion determinations of Asukai because it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 3, Asukai teaches the information processing apparatus according to Claim 1. 
wherein, the processor further executes selecting one of the first content data piece and the second content data piece (Asukai, para. 312, “the storage condition, the biological information (e.g., the detection value or the feeling information), the date/time information, the location information, and the user identification information are, as added information, associated with the image data to be stored.”  Para. 369, “in the case where the date and time, the location, or the like is also included in the search condition, it is possible to retrieve image data that is associated with a specific date and time, a specific location, or the like as well.”), 
While Asukai teaches determining levels of biological data pieces that indicate intensities of the feeling of pleasure regarding the user and comparing these levels to a threshold to determine which content data piece to select (Asukai, para. 323, “a time when the detection value of the biological information has entered a predetermined situation in terms of the 
However, in an analogous art, van Coppenolle teaches wherein, in the selecting, the first content data piece is selected as the one of the first content data piece and the second content data piece when the estimated intensity of the feeling of pleasure value regarding the user of the day is equal to or larger than an estimated intensity of the feeling of pleasure value regarding the user of the previous day stored in the memory (van Coppenolle, para. 86, “According to another aspect of the disclosure, a system and technique uses a bivalent (not bipolar) rating system for video and other content (like books and art), in which one rating parameter has a value that expresses the strength of emotions with positive valence towards specific content, the other parameter has a value that expresses the strength of emotions with negative valence towards that same content. The respective emotions may be given alternative naming, e.g. `fear` or `reluctance` for the emotions with negative valence, and `desire` or `attracted` or `like it` for the emotions with positive valence. In one embodiment, a system and technique uses a multivalent rating system that incorporates the bivalent rating system described above. In one embodiment, a system and technique uses a ranking application (for video or other content) that is at least partly based on the bivalent or multivalent rating system described above.”), and
wherein, in the selecting, the second content data piece is selected as the one of the first content data piece and the second content data piece, when the estimated intensity of the feeling of pleasure value regarding the user is smaller than the estimated intensity of the feeling of pleasure value regarding the user of the previous day stored in the memory (van Coppenolle, para. 86, “According to another aspect of the disclosure, a .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valence determinations of van Coppenolle with the emotion determinations of Asukai because it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 11, Asukai teaches the information processing apparatus according to Claim 1, 
wherein the communication interface further receives new biological data pieces of the user, which are measured by the biological sensor while the generated content data piece is displayed on the display screen (Asukai, para. 148, “when a change has occurred in his or her feelings, corresponding biological information concerning the user is obtained.”), and
wherein the processor further executes:
determining whether the user holds the feeling of pleasure using the new biological data pieces (Asukai, para. 148, “when a change has occurred in his or her feelings, corresponding biological information concerning the user is obtained.”); and
when it is determined, based on the new biological data pieces, that the user does not hold the feeling of pleasure, controlling the terminal device to stop displaying the generated content data piece on the display screen (Asukai, para. 148, “when a change has occurred in his or her feelings, corresponding biological information concerning the user is obtained.”  Para. 156, “The system controller 10 generates the search condition, for example, when a change has occurred in the feelings of the user or when a change in the numerical value of the biological information has been detected, and causes the storage section 25 to perform the search.”  Para. 227 identifies possible mental states or emotions as “a tense state, an excited state, a comfortable state, or the like is detected, or when a feeling (e.g., cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, tense, etc.) of the user has been inferred based on the biological information.” Generating a new search for content to present when a change has occurred in feelings is construed as including stopping presenting the image data that caused a feeling of discomfort.).

Regarding claim 15, Asukai teach the information processing apparatus according to Claim 1,
wherein, when it is determined that the user holds the feeling of pleasure in the certain period, the processor further executes estimating an intensity of the feeling of pleasure value which the user holds in the certain period (Asukai, Fig. 16, Generate feeling information F402; para. 149, "Further, it is possible to identify feelings of the user based on the biological information. Accordingly, the system controller 10 may determine that the storage condition has been satisfied when the user is identified as being in any of the following states of feelings, for example: cheerful, amused, pleased, sad, frightened, calm, nostalgic, moved, alarmed, excited, and tense." At least the states of feelings exampled as cheerful, amused, pleased, and nostalgic are construed as feelings of pleasure.  Para. 227, “the system controller 10 may determine that the storage condition has been satisfied when the change in the ,
wherein, in the storing in the database, feeling intensity information indicating the intensity of the feeling of pleasure value in the certain period is stored in the database (Asukai, Fig. 4-6 illustrate a system controller 10 receiving biological data pieces of a user from biological sensors 21 and event-related data pieces from operation input section 20, date/time calculation section 18, GPS receiver section 19, imaging input section 3, and audio input section 6. para. 353, "the image data of the scenes that the user sees in his or her daily life is stored together with the metadata generated based on the biological information concerning the user. Thus, images of daily scenes can be stored so as to be associated with the situation of the user").

Response to Arguments
Applicant’s argument, filed 23 March 2021, with respect to the objection to claim 3 regarding the repeated term “the”, Applicant has deleted repeated term rendering the associated objection moot.  Therefore, this objection has been withdrawn. 

Applicant’s argument, filed 23 March 2021, with respect to the rejection of the claims regarding how it is unclear how one or more of the image data pieces is two or more of the 

Applicant’s argument, filed 23 March 2021, with respect to the rejection of the claims regarding “when the user gets up on the day” has been fully considered. Applicant has amended this limitation rendering the associated rejection moot.  Therefore, this rejection has been withdrawn. 

Applicant's remaining arguments filed 23 March 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objections to the specification, Applicant asserts that Applicant does not intend to include “incorporate” and/or “reference”, and Applicant does not become aware of any errors in the specification.  Applicant further requests that the Examiner accept the description of the specification as it is.
Examiner identifies that Applicant’s assertions are noted.  However, the objections are maintained.

Regarding Applicant’s arguments against the objections to the claims with respect to the use of commas, semi-colons, and the term “and”, Applicant asserts that Applicant believes that no further formatting amendments are necessary.  
Examiner respectfully disagrees.  As identified in the objections above, the claims still sporadically end with either semi-colons or commas and inconsistently end with the term “and”.  

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 112(b), relative term, Applicant asserts that the “intensity” is not a relative term.  Here, Applicant 
Examiner respectfully disagrees.  The originally filed disclosure is silent regarding an “absolute value”, let alone the intensity being represented by an absolute value of feeling score.  Furthermore, para. 106, 124, and 190, and Fig. 6, 9, and 10 are silent any actual definition of the term nor provide a standard for ascertaining the requisite degree.

Regarding Applicant’s arguments against the rejection of claim 15 under 35 USC 112(b), Applicant asserts that the “an intensity of the feeling of pleasure which the user holds in the certain period” in claim 15 is different from the recited “an intensity of the feeling of pleasure” when the user gets up, and thus are different values obtained at different time/period.
Examiner respectfully disagrees.  Claim 1 also recites “a feeling of pleasure which the user holds in a certain period”, of which later an intensity of the feeling of pleasure is recited as Applicant asserted.  Thus, if Applicant intends these to be different values obtained at different times/periods, it is recommended to amend the claims to clearly reflect that difference as the instant claims do not differentiate “the certain period” from “when the user gets up”.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that para. 72-76 and Fig. 3, 4, and 6 disclose several methods relating to “determining whether the user holds the feeling of pleasure” which is sufficient to show one of ordinary skill in the art that Applicant had possession of the claimed invention, at least based on MPEP 2163(II)(2).
Examiner respectfully disagrees.  In particular, para. 72-76 of the specification indicate that a non-patent literature document and three Japanese Unexamined Patent Application Publications disclose methods of estimating a user’s feeling from biological data and determining whether the user’s feeling is a feeling of pleasure.  However, as identified above, 
Applicant also asserts that claim 1 has been amended to clarify the user of the memory to evaluate the intensity of the feeling of pleasure value.  
Examiner respectfully disagrees.  In particular, adding the use of a memory does not alleviate the failing to disclose the algorithm or steps/procedure taken to perform the claimed function.
Applicant then asserts that para. 190 and Fig. 10 disclose examples of how the intensity of the feeling of pleasure is evaluated on the basis of a reference value.

Applicant then asserts, regarding the “generating” limitation of claims 1, 17, and 18, that one of ordinary skill in the art would understand that the user is helped to recall an event that has occurred during the certain period when the image data piece is taken during the certain period is presented to the user.
Examiner respectfully disagrees.  The claim is rejected because the disclosure fails to provide sufficient written description for “generating a content data piece” as claimed. (Bolded for emphasis).  Thus, Applicant’s argument is not persuasive.
Applicant also asserts that the “generating” limitation of claims 1, 17, and 18 is supported by para. 78-80, 121, 190 and Fig. 3, 4, 6, and 10.
Examiner respectfully disagrees.  The disclosure is silent regarding any analysis for associating image data with an event, let alone generating image data for helping the user to recall the event.  In particular para. 78-80, 121, and 190 and Fig. 3, 4, 6, and 10 of the disclosure are silent regarding any analysis for associating image data with a pleasurable event, let alone generating image data for helping the user to recall the event. Therefore, the disclosure fails to provide sufficient description of the steps, calculations, or algorithms necessary to perform the claimed functionality.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited 
Applicant then asserts that the limitations “estimating an intensity of the feeling of pleasure regarding the user based on a level of comfort and a level of arousal…” of claims 1, 11, 17, and 18 is supported by para. 93, 94, 106, and 189.
Examiner respectfully disagrees.  As identified in the rejection above, the disclosure fails to provide sufficient written description for "determining whether the user holds a feeling of pleasure". The same rationale applies regarding “estimating an intensity of the feeling of pleasure”. Furthermore, the only disclosure explicitly regarding an intensity of anything is the discussion of foreign patent literature that disclose determining levels of comfort and arousal but does not explicitly tie levels of comfort and arousal to an intensity of the feeling of pleasure as they are merely identified to be "generated as a feeling score". See para. 93 of the specification. Para. 93 of the specification explicitly identifies that a foreign patent document discloses a method of estimating a user's feeling and the intensity thereof. As stated above, foreign patent documents may not be incorporated by reference for essential subject matter. Additionally, para. 20, 28, 94, 106, 109, 122, 124, 151, 152, 161, 172, 178, 181, 182, 185, 189-191, 194-197, 213, 225, and 227 of the specification merely recite that an intensity is determined in results-based language or that it is merely used. Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for  performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in 
Applicant follows with asserting that the claims have been amended to clarify “an intensity of the feeling of pleasure” is a value, which is evaluated on the basis of a certain reference value, based on the disclosure of Fig. 10 and para. 190.
Examiner respectfully disagrees.  The claims have been amended to recite “an intensity of the feeling of pleasure value”.  Thus, it is not clear that “an intensity of the feeling of pleasure” is a value.  In particular, as recited, the amended terminology is recited such that it is more clearly construed that the intensity is of “the feeling of pleasure value”.  Applicant is also directed to the rejections above which address the amendments to the claims that address at least the disclosure in para. 190 as insufficient.
Applicant then asserts, regarding the limitations “the terminal device is controlled to display the generated first content data piece…” and “the first content data piece is selected as the one of the first content data piece and the second content data piece…” newly added in the amended claims filed 13 October 2020, that the claims have been amended to now also include “storing the estimated intensity of the feeling of pleasure value”, that Fig. 9 and 10 illustrate the feeling state (i.e. intensity of the feeling of pleasure value) are stored every day, the comparison between the intensity of the feeling of pleasure value of the day and the intensity of the feeling of pleasure value of the previous day can be performed by referencing the stored data.
Examiner respectfully disagrees.  In particular, as identified in the rejection above, claiming that "the terminal device is controlled to display the generated first content data piece on the display screen when the estimated intensity of the feeling of pleasure regarding the user 
Applicant then discusses para. 181 of the specification in relation to these new limitations.
Examiner respectfully disagrees.  The disclosure of para. 181 is not germane to the limitations at issue, and is therefore not persuasive.
Applicant also asserts that claims 1 and 3 are amended to now include reciting storing the intensity in the memory based on the disclosure of para 150-155, 181, 190, and Fig. 9 and 10.


Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that claim 1, as a whole, integrates any judicial exception into a practical application because claim 1, as a whole, improves a technology for increasing a feeling of happiness by helping the user recall a pleasure event in a day by controlling a memory.
Examiner respectfully disagrees.  Firstly, ‘increasing a feeling of happiness” is merely an intended use and not a technology.  Secondly, as identified in the rejection above, the process of presenting content to help a user recall a pleasure event in a day amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions).  The Applicant’s assertion is a rationale for reciting an abstract idea grouping.  As further identified under step 2A, prong 2 and step 2B, the claims do not include additional elements (e.g., a memory) that incorporate the judicial exception into a practical application nor amount to significantly more.
Applicant then asserts that operations (e)-(m) of claim 1 particularly contribute to an improvement of a technology for increasing a feeling of happiness by helping the user recall a pleasure event in a day via control to a memory and a display screen.
Examiner respectfully disagrees.  As identified in the rejection above, operations (e)-(m) are wholly integrated in the abstract idea as identified in Step 2A, Prong 1.  Furthermore, the biological sensor, the memory, and the display merely provide insignificant extra-solution data gathering, storing, and displaying activity, respectively, and thus their use in the combination does not make any meaningful contribution as identified in the analysis under Step 2A, Prong 2, Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)) and SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)).  Additionally, in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)), the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 USC 101.  The basis for the McRO court’s decision was that the claims were directed to an improvement in computer-related technology by improving the operation of a computer and thus did not recite a concept similar to previously identified abstract ideas.  In contrast, the instant claims merely provide a computer as a tool to perform the abstract idea.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103 and 103, Applicant asserts that the cited prior art does not teach the newly amended claims.
Examiner respectfully disagrees.  Applicant is directed to the rejections of the claims under 35 USC 103, above, which address the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715